Hardin, P. J.
1. We think the findings of the referee and the decision made by him must be taken as having been upon the merits. When the motion for a nonsuit was made at the close of the evidence no decision was made by the referee upon that motion. Apparently the parties acquiesced in the view the referee took, that the case was to be considered upon the merits upon the evidence given by either side. We thinks the case falls within the rule laid down in Van Derlip v. Keyser, 68 N. Y. 444. In that case it was said: “The referee has disposed of the case upon the entire evidence, making special findings of fact. It must be considered as decided upon all the testimony presented on both sides upon the trial before him. Any other course would leave out of view the testimony given by the defendants, and prevent a consideration of the same. Such a practice is not authorized in eases of a similar character. In order to raise a question of this character, and present the same for review, the case made up should show that it was raised and decided upon the trial, and before he had passed upon the facts. Assuming that upon a motion to dismiss the complaint at the close of the testimony a question arises the same as upon a motion for a nonsuit, a distinct ruling should be had at the time when the motion was made, or as of that time, and before the final submission of the whole case to the consideration of the referee. At least, he should have been requested to decide the motion as of that time, and, if he had refused to do so, an exception taken to such refusal. If the motion had been granted, an exception should have been taken to his decision. All of these matters should be made to appear in the case, and thus present the question. As this was not done, and an exception merely taken to the report of the referee upon the facts and to his conclusion of law, the point is not before us.” See, also, Pritchard v. Hirt, 39 Hun, 378. Apparently the appellant acquiesced in the views suggested by the referee, that the case was to be disposed of upon the merits after a full consideration of all the evidence given before the referee. The case of Place v. Hayward, 117 N. Y. 487, 23 N. E. Rep. 25, differs from the one before us. There, at the close of the plaintiff’s evidence, the defendant, without announcing that he rested the case, moved that the complaint be dismissed on the merits, and the referee granted the motion, and the plaintiff's counsel excepted; and it was held in that case that the action of the referee was equivalent to a nonsuit. In the case before us the motion was not granted, and the request that the decision be made at that stage of the case was given by the plaintiff, and no exception was taken to the action of the referee, who intimated that the case was to be considered on the merits.
2. Erom the evidence found in the appeal-book it is apparent that the plaintiff at the time of the commencement of this action had no legal title to the real estate referred to in the pleadings and mentioned in the evidence. At that time he was not a tenant in common or joint tenant with the corporation defendant or the individual defendants mentioned in the complaint, or with any one of them. This action cannot be maintained as one in partition for a division or sale of the real estate. Code, § 1532 et seq.; Harris v. Larkins, *29622 Hun, 488. The deeds of the several parcels of real estate were absolute in form to the property grantees without any conditions or declarations of trust, and the evidence does not indicate that the plaintiff was a tenant in common with the grantees named in the deeds, neither of the individual nor with.the corporation organized under the statute of 1875. There is no evidence showing any specific payments of money by the plaintiff for the lands or any part of them which were held by the individual grantees. When the community was organized in 1848 plaintiff was an infant, having been born on the 9th of December, 1844, and was living with his parents, who united with the community, and he remained with them until he arrived at the' age of majority, apparently under the direction and control of his parents, without having been emancipated, and without having any real estate, and without having any legal title to any compensation for services prior to his majority. In 1864, April 30th, (which was prior to his majority,) he executed an instrument in writing with others, which was entered upon the original register of the Oneida Association, which contained the following words: “On the admission of any member the property belonging to him or her becomes the property of the association. A record of the estimated amount will be kept, and, in case of subsequent withdrawal of a member, the association, according to its practice heretofore, will refund the property, or an equivalent, amount. This practice, however, stands not on the ground of obligation, but of expediency and liberality, and the time and manner of refunding must be intrusted to the discretion of the association. While a person remains a member his subsistence and education in the association are held to be just equivalents for his labor, and no accounts are kept between him and the association, and no claim of wages accrues to him in case of subsequent withdrawal. We, the undersigned, acknowledge the above as the terms of our connection with the Oneida Association. ” Subsequent to the plaintiff’s execution of that instrument he remained in connection with the association down to August 18, 1875, apparently acquiescing and adopting the arrangement had and existing between the several members of the association. The evidence of the acts and acquiescence of the plaintiff indicates an'adoption and approval of the agreement of 1864 by the plaintiff after his majority, and is-sufficient to indicate a ratification by him of the terms of the agreement already quoted. He received his support, education, and acted in compliance-with the practice mentioned, and the regulations named in the agreement of 1864. Apparently he received a liberal education, being a student at a scientific institution connected-with Yale College, Hew Haven, and his support, and maintenance and expenses apparently were borne by the community, in accordance with the tenor and spirit of the agreement of 1864. However, if any plausible doubt could be established or maintained in respect to the plaintiff’s approval of the agreement of 1864, such doubt is fully removed by the agreement of August 18, 1875, which was executed by the plaintiff. The-latter agreement recites the organization of “the society called the ‘ Oneida Community,’” and states that it was “founded by John H. Hoyes and others, for the purpose of religious fellowship and discipline.” It also recites that, “it has been and is the agreement of members of the said Oneida Community, and of all its branches, by and with one another, that on the admission of any member all property belonging to him or her becomes the joint property of the community and all of its members, and the education, subsistence, clothing, and other necessaries of life furnished to members and their children in the community are agreed and held to be just equivalents for all labor performed and services rendered and property contributed, no accounts being kept between any member and the community, or between individual members, and no claim for wages accruing to him or her in case of subsequent withdrawal.” It maybe observed that the language just quoted, to-wit, “that the education, subsistence, clothing, and other necessaries of life fur*297nished to members and their children in the community are agreed and held to be just equivalents for all labor performed and services rendered and property contributed, no accounts being kept between any member and the community or between individual members, and no claim for wages accruing to him or her in case of subsequent withdrawal,” is sufficient to indicate that the plaintiff consented to and accepted “the education, subsistence, clothing, and other necessaries of life” as “just equivalents for all labor performed and services rendered;” and the plaintiff, having thus stipulated what should be the compensation for his labor and services, is bound to accept, receive, and enjoy such compensation as the sole and only equivalent for his labor and services.
In passing, it may be observed that it is difficult, therefore, to suppose that the plaintiff is entitled to any other compensation for his labor and services performed by him for the community. This view bears significantly against the theory of the plaintiff that he has by his labor and services become entitled to any share or interest in the real estate acquired by the association. Surely, if the “education, subsistence, clothing, and other necessaries of life” are “held to be just equivalents for all labor performed and services rendered and property contributed, ” then the plaintiff received his pay, according to a stipulation binding upon him while he remained in the association. Having received his “just equivalents,” it may be well doubted whether he ever became entitled to any other compensation, or any interest in any property, real or personal, as a compensation or equivalent for his-labor and services. This view bears significantly against the idea of the plaintiff being an equitable owner of any of the property of the association. This view gains additional force from the subsequent language of the instrument of August 18, 1875. It declares that “it has heretofore been the practice of the community to keep a record of the estimated amount or value of the property put in by each member joining the community, and to refund the same, or an equivalent amount of value, without interest, use, or increase in ease of subsequent voluntary withdrawal of the member; yet, as this practice stands, and has already stood, on the ground, not of obligation, but of good will and liberality, the time and manner of refunding such property or its value resting entirely in the discretion of the community, through the voice of its members, who may also discontinue this custom of refunding at any time they may see fit, or refuse in any case to refund all or any part of such property contributed by any member upon or after his or her withdrawal at their pleasure.” Inasmuch as the plaintiff put in no property at the time of his joining the association, there is no occasion for the application of the-practice mentioned in the quotation already made, and he has no occasion to call upon the community for the exercise of the “good-will and liberality” mentioned in the language of the instrument; but the further language used in the instrument of August 18, 1875, indicates that the plaintiff was not entitled to any ownership in the property of the association. It is stated, viz., “Whereas, it is also agreed that on the death of a member, or his or her expulsion for just cause, the community, its trustees, officers, or other representatives, are not bound to refund all or any part of the property contributed by such member to his heirs, executors, administrators, or assigns.” This language seems to indicate that the association was not bound to refund to the plaintiff or any other member of the association any property contributed to the association, either upon the death of a member or upon his expulsion from the association for just cause. The subsequent language of the instrument commits the plaintiff to the tenor and spirit of all the language we have already quoted. The instrument continues: “Therefore, we, the undersigned, acknowledge the above as the terms of our connection with and membership in the Oneida Community and all its branches now existing or that may hereafter exist, and we severally, for ourselves, our heirs, execu*298tors, administrators, and assigns, do agree and covenant with it and with its members, and with one another, and with the present property holders thereof, and their successors in office, that neither we, nor our heirs, executors, administrators, or assigns, will ever bring any action, either at law or in equity, or other process or proceeding whatsoever, against said community or its branches, of against the agents or property holders thereof, or any person or other corporation, for wages’ or other compensation for services, nor for the recovery of any property by us or either of us contributed to the funds or property of said community or its branches on or before our entering the same, or at any subsequent time, nor make any claim or demand therefor, of any kind or nature whatsoever.” Thé language which we have, just quoted is consistent with the idea that, the plaintiff intended to accept “the education, subsistence, clothing, and other necessaries of life furnished to members and their children” as ample, full, and “just equivalents for all labor performed and services rendered.” Having thus agreed to accept a specific compensation for his labor and services, it was harmonious therewith that he should agree to receive no interest in the property that had been accumulated by the association, and that he should expressly stipulate that neither he nor his executors or assigns “will ever bring any action, either at law of in equity, or other process or proceeding whatsoever, against said community or its branches, or against the agents or property holders thereof, or any person or other corporation, for wages or other compensation for services." The effect of this stipulation seems to be to cut off any claim “for wages or other compensation for services,” and hence it stands in the way of his assertion that he is entitled by reason o"f his services to any part of the property held by the “property holders.” It stands in the way of his maintaining an action against “any person or other corporation for wages or other compensation for services.” It also stands in the way of the plaintiff’s right of “recovery of any property * * * contributed to the funds or property of said community or its branches on or before our [his] entering the same, or at any subsequent time.” He further stipulated and agreed that he would not “make any claim or demand therefor of any kind or nature whatsoever.” Apparently the position now taken by the plaintiff by the scope of this action is in violation of the agreement to which he assented. Instead of the plaintiff’s applying to a court of equity to sustain the agreement and to require the community to execute it on its part, he is in the attitude of asking a court of equity to give him relief in disregard of his express stipulations. So long as this agreement remained in force it is difficult to see how he had any right to maintain an action in equity against the “property holders” or against the community itself or “any person or other corporation” for the recovery of compensation for wages and services, or the equivalent thereof. It has been suggested that the community violated the terms of their agreement, and therefore the plaintiff may have relief, but the evidence does not indicate that the community was the first party who violated the agreement. The plaintiff voluntarily took himself away from the community in 1880, and kept himself from its privileges and from availing himself of its support and maintenance, voluntarily, for nearly four years, down to the time of the commencement of this action, which was the 14th day of January, 1884. Intermediate his removal to Chicago, in 1880, and the time when this action was commenced, he does not seem to have made any effort to receive and enjoy the support, maintenance, clothing, and necessaries mentioned-in the agreement, nor to have demanded an opportunity to enjoy the same according to the tenor of the agreement existing between him and the association and its several members. We here forbear further comment on that aspect of the case, calling to mind that the community, as such, is not made a party defendant in this action. If the plaintiff would have a remedy for services and labor because he has *299not enjoyed the specific compensation mentioned in the agreement, it seems his action should be against the community. If he has a claim for the equivalent of those because they have been refused to him, he should seek his remedy by an action against the association with which he contracted. We have before us only a corporation that was organized in 1880, under the statute of 1875, which in no way has undertaken to compensate the plaintiff for his labor and services, and apparently has not become obligated to him for the same or the equivalent thereof. If it be suggested that the corporation has become the assignee of the agreement made by the plaintiff with the community, then, as such assignee, it is entitled to assert against the plaintiff all the conditions and stipulations named in the agreement. If it be suggested that the individual defendants have become liable for the labor and services of the plaintiff, or the equivalent, such liability must be deemed to have accrued in common with the liability of numerous other parties, who are not made defendants in this action. It may be further suggested that in no event has the plaintiff a joint cause of action for his labor and services or the equivalent against the corporation and the individual defendants. It is a familiar principle that where there is an express agreement for compensation for labor and services to be rendered the law will not imply any other or additional one. Waite v. Merrill, 4 Me. 102.
During the very protracted trial the plaintiff, as a witness, gave very extensive evidence as to the organization, workings, theories, and doctrines and practices of the Oneida Community. He introduced into the case numerous circulars, annual reports, hand-books, and documents issued by the community at various times from 1848 down to 1880. From a perusal of them it is quite apparent that at no time did the community contemplate a legal liability on the part of the community to any of its members for labor and services beyond such compensation as might be derived from it in the way of “education, subsistence, clothing, and other necessaries of life furnished the members and their children in the community;” and the separate or individual or several ownership of any member of the association of any of the property or accumulations of the association was negatived in various ways and at various times. Among other extracts introduced by the plaintiff from the hand-book is one which states, “Ho one of himself owns anything.” In another of the extracts from the hand-book introduced by the plaintiff it is stated, “The three community families (in all 273 persons) are financially and socially a unit.” In another extract from the hand-book it is stated: “The Oneida Community rests upon a religious foundation. It was originated for the avowed purpose of applying the teachings of the Hew Testament to all the relations of life. Most of its original members were separatists from the orthodox churches of Hew York and Hew England, in consequence of having embraced new views of Christian doctrine.” The plaintiff himself testified that “ when parties, became unruly, and refused to submit outright to the teachings of Mr. Hoyes and his associates, they were in one instance voted as reprobates. That party was compelled to leave, and did leave. That was the additional penalty incurred. I was told by Mr. Hamilton, Mr. Cragin, and those who had us in immediate charge,—for Mr. Hoyes during the earlier period didn’t have the children in charge,—that if we didn’t obey and conform to therules—unwritten rules—of the community, established by their customs and instructions, that we should be compelled to leave the community to go into the outer world. The name given to the association, other than that of ‘Community,’ was the ‘Kingdom of God on Earth,’ the •Kingdom of Heaven.’” And the plaintiff again testified: “They confessed their faith in Mr. Hoyes; they confessed their absolute surrender to the spirit of the community; they confessed their obedience to Mr. Hoyes; they confessed their faith in the divine inspiration of Mr. Hoyes; they confessed Mr. Hoyes to be the leader. That is what I mean by confession. Relating to *300property, they confessed they all belonged to the church; that all their property and all their interests belonged to the Church of God, established by Mr. Noyes. They confessed repeatedly that they made a perfect and entire surrender of themselv.es and their property for the establishment of the Kingdom of God on Barth. That covers the general ground. Of course there were a hundred million confessions of that kind of varying form. The relation of each member to the common property was, the members were instructed by all the leaders that we would, as they called it, ‘give our property to the Lord.’” The evidence does not disclose any independent articles of association at the time of the organization of the community, or written or formal constitution. It does disclose the circulars, hand-books, annual statements, and agreement of 1864, and the covenant of 1875, and other manifestations of the acts, practices by them as to religious, social, and business relations. It also discloses that the plaintiff was well educated at the expense of the community ; that he was a man of more than ordinary intelligence, capable of comprehending the circulars, hand-books, agreements, practices, and pursuits of the community; that he voluntarily acquiesced in- the rules and regulations of the community down to the year 1879, taking part at various times in the discussions, deliberations, and declarations of the organization, having at times supervision of various improvements, developments, structures, and business enterprises, .and to some extent became a manager and leader, and has acted as salesman of the produce (canned goods) and other materials offered to the public for sale. The evidence warrants a conclusion that he, knowing of the contents of the agreement of 1864, after he had executed the same, acquiesced in its terms; knowing the language of the agreement of August 18, 1875, he acquiesced in its terms, and that the same was executed freely by him, without any fraudulent representations or misstatements being made to him in order to induce his execution thereof. Under such circumstances, he should be held to abide by the tenor and spirit of the agreement of 1864 and the agreement of 1875.
In Austin v. Bearing, 16 N. Y. 121, the court, in dealing with constitutions and regulations of a masonic organization, said, in the opinion of Selden, J.: “It is only as contracts that these constitutions are in the least obligatory. * * * Viewed, then, as contracts, these constitutions must be subject to the same rules with all other contracts. It must be clearly shown that the defendants have assented to the written constitutions of these lodges. ” Plai n-tiff, having assented to the practices, customs, agreements, and covenants existing among the members of the community, may reasonably be held bound by the tenor and terms thereof. The United States supreme court, in Goesele v. Bimeler, 14 How. 589, had occasion to examine an organization not w'holly unlike the one now before us. In that case “the articles of associations or constitutions of 1819 and 1824 contained a renunciation of individual property,” and it was held “the heirs of one of the members who signed these conditions, and died in 1827, cannot maintain a bill of partition.” Also it was further held, viz.: “The ancestor of these heirs renounced all right of individual property when he signed the articles, and did so upon the consideration-that the society would support him in sickness and in health; and this was deemed by him an adequate compensation for his labor and property, con- - tributed to the common stock. The principles of the association were that land and other property were tobe acquired by the members, but they were not to be vested with the fee of the land. Hence, at the death of one of them, no right of property descended to his heirs. There is no legal objection to such a partnership; nor can it be considered a forfeiture of individual rights for the community to succeed to his share, because it was a matter of voluntary contract. Nor do the articles of association constitute a perpetuity. The society exists at the will of its members, a majority of whom may at any time order a sale of the property, and break up the association.” In the *301course of the opinion of Judge McLean, it is said of the plaintiff’s ancestor, viz.: “He then signed the first articles, which, like the amended articles, renounced individual ownership of property, and an agreement was made to labor for the community, in common with others, for their comfortable maintenance. All individual right of property became merged in the general right of the association. He had no individual right, and could transmit none to his heirs. It is strange that the complainants should ask a partition through their ancestor, when, by the terms of his contract, he could have no divisible interest. They who now enjoy the property, enjoy it under his express contract.” And again, he says: “As a general rule, chancery may not enforce a forfeiture; but will it relive an individual from his contract, ■ entered into fairly and for a valuable consideration? What is there in either of these articles that is contrary to good morals, or that is opposed to the policy of the laws? An association of individuals is formed under a religious influence, who are in a destitute condition, having little to rely on for their support but their industry; and they agree to labor in common for the good of the society, and a comfortable maintenance for each individual; and whatever shall be acquired beyond this shall go to the common stock. This con-tr ct provi les for every member of the community, in sickness and in health, and under whatsoever misfortune may occur; and this is equal to the independence and comforts ordinarily enjoyed. The ancestor of the complainants entered into the contract fairly and with a full understanding of its conditions. The consideration of his comfortable maintenance, under all circumstances, was deemed by him an adequate compensation for his labor and property contributed to the common stock.” Again, he says: “If members separate themselves from the society, their interest in the property ceases, and new members that may be admitted, under the articles, enjoy the advantages common to all.” In that case the bill in equity was denied “on a deliberate consideration of all the facts in the case, ” the opinion concluding that “ there is no ground to authorize the relief prayed for by the complainants.” In Hyde v. Woods, 94 U. S. 523, the question arose as to the property rights of a member of the San Francisco Stock and Exchange Board, which was a voluntary association for business purposes, and it was held that a rule of the association was binding upon a member, and the court observed: “Though we have said it is property, it is incumbered with conditions, when purchased, without which it could not be obtained. It never was free from the conditions of article 15, neither when Fenn bought, nor at any time before or since. That rule entered into and became an incident of the property when it was created, and remains a part of it into whose hands soever it may come. ” In Belton v. Hatch, 109 N. Y. 593, 17 N. E. Rep. 225, a question arose as to the relation to each of the other members composing the association of the Hew York Stock Exchange, and the extent and the validity of the powers reserved by its constitution and by-laws. That was a voluntary association of individuals united without a charter in an organization for the purpose of affording to the members thereof certain facilities for the transaction of their business, and in the course of the opinion delivered it was said, viz.: “It cannot be said to be strictly a copartnership, for its objects do not come within the definition of one;” and it was further said that “whatever a member acquires is subject to the self-imposed condition that his title and the rights which accrue from his membership are regulated by, and are dependent upon, the laws adopted by the association, and expressly consented to by him when he joined.” A similar case was presented to the court in White v. Brownell, 3 Abb. Pr. (H. S.) 318, and in that case it was held that the “open board of brokers in the city of Hew York is not a corporation, nor is it a joint-stock association; nor is it, as respects questions relating to the continuance or termination of membership in it, a partnership. That board is a voluntary association of persons who, for convenience, have associated to pro*302vide, at the common expense, a common place for the transaction of their individual business as brokers. The agreement which the members of such an association have made, upon the subject of membership,- and what shall be the terms on which it shall be acquired, and the grounds and proceedings upon which it shall be terminated, must determine the rights of parties on that subject. A court of justice must recognize and enforce these provisions of the compact. It cannot substitute another contract for the one which the parties have made.” In that case an injunction was dissolved which restrained the board from interfering with the privileges of a member of the board, and the decision made at general term was affirmed. 4 Abb. Pr. (N. S.) 162. Daly, F. J., said in the course of an elaborate opinion, viz.: “Individuals who form themselves together into a voluntary association for a common object may agree to be governed by such rules as they think proper to adopt, if there is nothing in them to conflict with the law of the land; and those who become members of the body are presumed to know them, to have assented to them, and they are bound by them. Innes v. Wylie, 1 Car. & K. 262; Brancker v. Roberts, 7 Jur. (N. S.) 1185; Hopkinson v. Marquis of Exeter, (London Times, Dec. 31, 1867,) L. R. 5 Eq. 63.”
It may be fairly inferred or implied from the evidence that it was understood that members should labor jointly in the business carried on by the association, and give their entire attention to the business interests of the association. Apparently the plaintiff so understood the relation which he occupied to the community down to the year 1880; and he apparently understood that a membership could be severed by withdrawal or by death or by expulsion, and that, in case of voluntary withdrawal, a party would not be entitled to take anything with him, or to avail himself of the opportunities for support and maintenance or the use of the property of the association. It seems that February 15, 1880, according to the record of a business meeting held at that time, H. G. Allen, from a committee appointed to consider the best arrangements for selling the community’s goods in the west, made a report, recommending that the plaintiff and one Hamilton “be appointed as general western agents for the sale of all kinds of our goods, with the understanding that they are to look after our interest generally in that quarter.” The recommendation of the committee was adopted, and the plaintiff entered upon the performance of that duty, and continued until some time in the summer of 1880, and in April of that year the plaintiff applied to the business board for leave to “sell goods for other parties,” and according to the book of records the plaintiff “moved that our agents be authorized to act as agents for the sale of goods manufactured by other parties in cases where such sale would not interfere with our own trade. The motion, causing considerable discussion, was finally laid on the table.” It further appears by the book of record that on April 18, 1880, “Mr. Townley moved that the board take up the matter brought forward by Mr. Charles Burt April 4th, viz., the authorizing of our agents to sell goods manufactured by other parties in cases where such sales would not interfere with our own trade. The question, being put by the chairman, was decided in the negative.” It appears that the plaintiff, on or about April 13, 1880, entered into a contract with the Erie Preserving Company, (a rival institution, located at Buffalo,) whereby he undertook to act as agent for the Erie Company in the city of Chicago and other western territory. When that fact became known in the community there arose a great deal of discussion and opposition and complaint, it being insisted that the plaintiff could not serve two masters, and that his connection with the Erie Company was a breach of his obligation to the community. However, he made his trip to the west, and entered upon the performance of his contract with the Erie Preserving Company, selling its goods. On the 15th or 16th of April, at the community, the plaintiff stated,that “he met by appointment a representative of the Erie Company, and had arranged—had *303made an agreement—with that company to make a trial trip. That he was to be paid $100 a month and expenses if it was simply a trial trip. If he continued in their service a year he was to receive $1,500 a year and expenses. ” That conversation was reported to the administrative council, which took action thereon: “The business board acted on it August 1st, The business board consists of all the members of the community.” “There was no negative vote.” The action apparently was taken after a committee had been appointed to confer with the plaintiff, to which committee he stated that he “ had finally determined to leave the community and enter into a permanent engagement with another party on his own account. ” After that report was made, the following preamble and resolution was then adopted: “Whereas, Charles A. Burt has, of his own accord, and without the consent of the community, entered the service of another company for his own individual interest and profit, therefore, be it resolved that he has, by this act, severed his connections with the community, and can no longer be recognized as one of its members.” Before the final action above stated was had, the plaintiff had returned temporarily to the community from his western trip, and had various discussions with various members in respect to his situation and relations, and he found there was great opposition to his course; and apparently he took that into consideration, and made his election and determination, as evidenced by his letter of July 26,1880, which he wrote while he “was in the dwelling of the society.” The following language is found in the letter: “July 26th, 1880. To the Council: On Wednesday next I propose to change my place of residence to Chicago. * * * The move I am about to make I consider in the light of self-protection. * * * I do not expect to make any settlement on leaving. The money that I earned in the service of another company I propose to take with me, on the ground that there is considerable doubt in the minds of many whether I am or have been for two months past a member of the community on account of my outside connections. Several persons in the council have expressed this opinion, and it is held by many others. If this view be true, the community certainly are not entitled to receive the earnings of an alien. As long as there is any doubt upon the subject, I will take the benefit of the doubt. Feeling as I do, if the community succeed in adjusting the conditions of things here so that I can return, I shall do so, and when I do return shall bring all my earnings.” After delivering this letter to the council he went to Chicago about the 1st of August, or, as he says: “It may be that I left on the 28th of July, on Wednesday. I think I arrived in Chicago on the 1st of August. ” The witness adds that from that time until the present he has been engaged in the employment of other parties and for himself, although he subsequently sold some of the goods of the Oneida Community, having bought some goods on his own personal account, which he bought and paid for directly. On August 2d Mr. Campbell wrote, in behalf of the community, to the plaintiff, a letter, in which he stated: “The administrative council, Friday, July 30th, passed the following resolution, and instructed me, as secretary, to report it to you. It was also, in the meeting of the business board yesterday, accepted, and adopted as the minds of the business board: «Whereas, Charles A. Burt, of his own accord, and without the consent of the community, entered into the service of another company for his own individual interest and profit, therefore, be it resolved, that he has by this act severed his connection with the community, and can no longer be recognized as one of its members.’ ” The plaintiff retained the money which he derived from the Erie Preserving Company and from such other sources down to the period of the commencement of this action. In his letter of July 26th he recognizes the fact that there is doubt about the propriety of his conduct, and that many of the members understood that he had voluntarily withdrawn himself from the community. Becognizing that doubt, he acts upon it by withdrawing the funds which he received from the Erie Preserv*304ing Company, which, if he was in full standing, and in full recognition of the obligations he had become under to the community, were the property of the community, and not his individual property. Apparently he took the safe side of the question by withholding the money, and apparently, by his intentions and acts, evidenced that he had severed his relations with them. Whether his expulsion was in the most formal and technical manner contemplated by the relations of the parties or not need not be conclusively determined. However, taking the action of the board of administrative council and of the several members of the community in that regard into consideration, and the declarations and acts of the plaintiff, it may be reasonably assumed that he withdrew himself from the community, and that at the time of the commencement of this action, which was in 1884, he had by his acts and acquiescence severed his relations with the community. It may be observed that he had never made a demand to be restored to the privileges and opportunities of the community which had been refused by it prior to the commencement of this action, but, as the community as a party is not named as a defendant, we forbear further comment upon the relations of the plaintiff to the association.
We have looked into the able opinion of the learned referee before whom this cause was tried, and much of the reasoning and logic of the opinion meets with our approval. We think no foundation has been shown by the plaintiff requiring the corporation or the individual defendants to make a specific performance of any obligation or contract on its or their part towards the plaintiff. Indeed, if such relief were sought by the plaintiff, it might be said that he did not act promptly. It was said in Covart v. Johnston, (Sup.) 15 N. Y. Supp. 786, that “one who would have specific performance should be prompt in claiming it. Here the plaintiff, on his own showing, has waited a year, and during that time has given no intimation that the contract had not been fully performed. ” A delay of the plaintiff in the case in hand seems to have been about four years, and we are of the opinion that neither of the defendants has any contract relation with the plaintiff which he is entitled to have specifically performed upon the evidence found in the appeal-book. A very large portion of the evidence given on the hearing before the referee consists of the testimony of the plaintiff. Some of his statements are contradicted by other witnesses, and some of his statements are somewhat inconsistent with some of the documentary evidence found in the appeal-book. Very numerous requests are presented (some 146) for additional findings, and exceptions were taken to refusals to find certain questions of fact. We do not deem it important to consider them in detail. It may be observed that the plaintiff was an interested witness, and, even though not contradicted, it was the province of the referee to determine whether full credence should be given to all his statements and declarations as a witness under all the circumstances surrounding him at the time of the trial. Elwood v. Telegraph Co., 45 N. Y. 549; Roseberry v. Nixon, (Sup.) 11 N. Y. Supp. 523; Dean v. Van Nostrand, 23 Wkly. Dig. 97.
Very many rulings upon the admission and rejection of evidence were made during the progress of the very protracted trial. We have not deemed it important to comment upon them in detail. Suffice it to say that the learned counsel for the plaintiff says “it will be remembered that this is an equity case.” Forrest v. Forrest, 25 N. Y. 501; Clapp v. Fullerton, 34 N. Y. 190; In re New York Cent. & H. R. R. Co., 90 N. Y. 342. Our views, as ‘ already expressed, sufficiently indicate that in our opinion the plaintiff is not entitled to disturb the decision of the referee dismissing his complaint. Judgment affirmed, with costs. All concur.